

Exhibit 10.28
Assignment and Assumption Agreement
This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between U.S. BANK
NATIONAL ASSOCIATION, a national banking association (the "Assignor") and CITY
NATIONAL BANK, a national banking association (the "Assignee"). Capitalized
terms used but not defined herein will have the meanings given to them in the
Loan Agreement identified below (as amended from time to time, the "Loan
Agreement"), receipt of a copy of which is hereby acknowledged by the Assignee.
The Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed
to and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Loan Agreement, as of the Effective Date inserted by Administrative Agent as
contemplated below, the interest in and to all of the Assignor's rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor's outstanding
rights and obligations under the respective facilities identified below
(including without limitation, to the extent permitted to be assigned under
applicable Law, all claims (including without limitation contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity), suits, causes of action and any other right of the Assignor against any
Person whether known or unknown arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the "Assigned Interest"). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:
U.S. Bank National Association
 
 
 
2.
Assignee:
City National Bank
 
 
 
3.
Borrower(s):
KBSIII Domain Gateway, LLC; KBSIII 515 Congress, LLC; KBSIII 155 North 400 West,
LLC; and KBSIII 1550 West McEwen Drive, LLC
 
 
 
 
4.
Administrative Agent:
U.S. Bank National Association, as the agent under the Loan Agreement.
 
 
 
5.
Loan Agreement:
The Term Loan Agreement dated as of October 17, 2018 among KBSIII Domain
Gateway, LLC, KBSIII 515 Congress, LLC, KBSIII 155 North 400 West, LLC, and
KBSIII 1550 West McEwen Drive, LLC, the Lenders party thereto, and U.S. Bank
National Association, as Administrative Agent.



SMRH:488703452.3
-1-
 
 
 
 




--------------------------------------------------------------------------------




6.
Assigned Interest:
 
 
 
 
 
 
 
Aggregate Amount of Commitment/Advances for all Lenders
Amount of Commitment/Advances Assigned
Percentage Assigned of Commitment/Advances
 
$215,000,000.00
$45,000,000.00
20.93023256%
 
 
 



Effective Date: December 18, 2018
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
U.S. BANK NATIONAL ASSOCIATION
By: /s/ Christopher R. Coburn
Title: Vice President
ASSIGNEE
CITY NATIONAL BANK
By: /s/ Andrew Amaro
Title: Senior Vice President
Consented to and Accepted:
U.S. BANK NATIONAL
ASSOCIATION, as
Administrative Agent
By: /s/ Christopher R. Coburn
Title: Vice President




SMRH:488703452.3
-2-
 
 
 
 




--------------------------------------------------------------------------------







Consented to:


ACKNOWLEDGED AND AGREED; Borrower is executing in the signature block below
solely for the purpose of acknowledging receipt of the Assignment and Assumption
Agreement to which this acknowledgement is attached and by signing below
Borrower shall not be incurring any additional obligations or additional
liability except as contemplated by the Loan Documents, except as expressly set
forth in Sections 3.2, 3.4 and 3.6 of Annex 1 attached hereto


 
 
 



KBSIII DOMAIN GATEWAY, LLC,
a Delaware limited liability company


By:
KBSIII REIT ACQUISITION I, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer










SMRH:488703452.3
Borrower Consent-1
 
 
 
 




--------------------------------------------------------------------------------




KBSIII 515 CONGRESS, LLC,
a Delaware limited liability company


By:
KBSIII REIT ACQUISITION XXVII, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer














SMRH:488703452.3
Borrower Consent-2
 
 
 
 




--------------------------------------------------------------------------------




KBSIII 155 NORTH 400 WEST, LLC,
a Delaware limited liability company


By:
KBSIII REIT ACQUISITION V, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer














SMRH:488703452.3
Borrower Consent-3
 
 
 
 




--------------------------------------------------------------------------------




KBSIII 1550 WEST MCEWEN DRIVE, LLC,
a Delaware limited liability company


By:
KBSIII REIT ACQUISITION IV, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer










SMRH:488703452.3
Borrower Consent-4
 
 
 
 




--------------------------------------------------------------------------------





ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys will be responsible for (i) any statements,
warranties or representations made in or in connection with the Loan Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Affiliates or any other Person obligated in
respect of any Loan Document, (iv) the performance or observance by Borrower,
any of its Affiliates or any other Person of any of their respective obligations
under any Loan Documents, (v) inspecting any of the Project, books or records of
Borrower, or any guarantor, or (vi) any mistake, error of judgment, or action
taken or omitted to be taken in connection with the Loan or the Loan Documents.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) from and after the
Effective Date, it will be bound by the provisions of the Loan Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, will have the
obligations of a Lender thereunder, (iii) agrees that its payment instructions
and notice instructions are as set forth in Schedule 1 to this Assignment and
Assumption, (iv) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are "plan
assets" as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be "plan assets" under ERISA, (v) agrees
to indemnify and hold the Assignor harmless against all losses, costs and
expenses (including, without limitation, reasonable attorneys' fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee's non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Loan Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on Administrative Agent or any other Lender,
and (vii) attached as Schedule 1 to this Assignment and Assumption is any
documentation required to be delivered by the Assignee with respect to its tax
status pursuant to the terms of the Loan Agreement, duly completed and executed
by the Assignee and (b) agrees that (i) it will, independently and without
reliance on Administrative Agent, the Assignor or any other Lender, and based on
such documents and information as it will deem appropriate at the time, continue
to make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with


SMRH:488703452.3
Annex 1, Page 1
 
 
 
 




--------------------------------------------------------------------------------




their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. The Assignee will pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, Administrative Agent will make all payments in respect of the Assigned
Interest (including payments of principal, interest, reimbursement obligations,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.
3.    Additional Provisions. Notwithstanding anything in the Loan Agreement to
the contrary, Assignor and Administrative Agent agree that as between Assignor,
Administrative Agent and Assignee (and Borrowers as to Sections 3.2, 3.4, and
3.6 below):
3.1    In addition to the limitations on supplemental agreements between
Required Lenders (or Administrative Agent with the consent in writing of the
Required Lenders) and Borrowers set forth in Sections 10.12(a)-(d) of the Loan
Agreement, Required Lenders (or Administrative Agent with the consent in writing
of the Required Lenders), shall not enter into any supplemental agreement with
Borrowers to release any Borrower or Guarantor from its obligations under the
Loan Documents without the consent of all of the Lenders, except as otherwise
set forth in Section 9.16 of the Loan Agreement.
3.2    Borrowers shall promptly notify Administrative Agent and Lenders of any
transfer of interests in the Borrowers (direct or indirect) of which any
Borrower has actual knowledge, provided, however, that such obligation to notify
Administrative Agent and Lenders shall only apply to transfers, whereby any
Person that held less than a 25% ownership interest in any Borrower (directly or
indirectly) prior to such transfer shall, following such transfer, hold a 25% or
greater interest in any Borrower (directly or indirectly).  In addition, and
notwithstanding the foregoing or anything to the contrary set forth in any
guaranty relating to the Loan, while a failure to notify described in this
Section 3.2 may (subject to any notice and cure periods applicable thereto)
result in an Event of Default under the Loan, in no event shall any such failure
in and of itself trigger any liability whatsoever under any guaranty relating to
the Loan (provided all rights and remedies shall otherwise remain available upon
the occurrence and during the continuance of an Event of Default relating to
such failure).
3.3    Notwithstanding the last sentence of Section 4.2 of the Loan Agreement,
Administrative Agent may not waive any requirement of the Loan Agreement for any
Advance without the Required Lenders' consent other than one that is of an
immaterial nature.
3.4    For the avoidance of doubt, any updated Appraisals ordered by
Administrative Agent pursuant to Sections 2.8(d) and/or 2.9(d) of the Loan
Agreement shall be at Borrower's sole cost and expense.
3.5    To the extent Administrative Agent receives any information from
Borrowers pursuant to Sections 6.15 or 6.19 of the Loan Agreement,
Administrative Agent shall endeavor to deliver such information to Assignee
within five (5) Business Days of Administrative Agent's receipt thereof.


SMRH:488703452.3
Annex 1, Page 2
 
 
 
 




--------------------------------------------------------------------------------




3.6    References in Sections 2.2(c), 8.2(b) and 8.2(d) of the Loan Agreement to
Section 8.1(h) are hereby deemed to refer to Section 8.1(f) of the Loan
Agreement.
3.7    To the extent Administrative Agent and/or Required Lenders enters into a
supplemental agreement with Borrowers pursuant to Section 10.12 of the Loan
Agreement, Administrative Agent shall endeavor to deliver a copy of such
agreement to Assignee within five (5) Business Days of Administrative Agent's
receipt thereof.
4.    General Provisions. This Assignment and Assumption will be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together will constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy will be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption will be governed
by, and construed in accordance with, the law of the State of California.


SMRH:488703452.3
Annex 1, Page 3
 
 
 
 




--------------------------------------------------------------------------------





SCHEDULE 1
Payment Instructions
Lender Name: City National Bank
Address: El Segundo, CA
ABA#: 122016066
Account Name: CLC Wire Account
Account#: 101306674
Reference: Syndications – KBSIII Domain Gateway, LLC
Attention: Derarus Lowe




Notice Instructions
City National Bank
18111 Von Karman Ave., Suite 550
Irvine, CA 92612
Attn: Andrew Amaro
949-724-4191
Andrew.Amaro@cnb.com


SMRH:488703452.3
Schedule 1
 
 
 
 


